DETAILED ACTION
Status of Claims: Claims 1-7 and 9-11 are currently pending. Claims 1-6 are withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1-6 as follows:
	1.	(Cancelled)
	2.	(Cancelled)
	3.	(Cancelled)
	4.	(Cancelled)
	5.	(Cancelled)
	6.	(Cancelled)
Allowable Subject Matter
Claims 7 and 9-11 (renumbered as 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 7 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious assigning first frequency carriers in a first communication frequency range for downstream communication and second frequency carriers in a second communication frequency range disjoint from the first frequency range for upstream communication to a first part of the plurality of communication devices, and assigning 3Atty. Dkt. No. 29250A-000184-US-NP U.S. Application No. 15/516,521 the second frequency carriers for downstream communication and the first frequency carriers for upstream communication to a second part of the plurality of communication devices; and in response to a first communication device and a second communication device out of the plurality of communication devices have been characterized as highly- interfering communication devices, assigning the first and second communication devices to the same one of the first part or the second part of the communication devices.
Dependent claims 9-11 are allowed based on the virtue of their dependency on the allowed base claims 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476